Per Curiam.
Plaintiff in error was convicted of the offense of practicing medicine without first having obtained a certificate of qualifications, or license so to do, from the state board of health of the department of public welfare of the state, and prosecutes error to this court to review the record of his conviction.
The errors assigned are: That the information is insufficient to charge an offense; that the evidence is insufficient to sustain a conviction; and errors in the giving and refusing of instructions.
A majority of the judges of the court are of the opinion that all of the questions presented for review are controlled and determined by the rulings of this court in Harvey v. State, 96 Neb. 786, and Carpenter v. State, 106 Neb. 742. Each of the rulings of the district court, of which com*472plaint is made, is sustained by the rulings in the above cited cases.
No prejudicial error appears, and the judgment of the district court is therefore
Affirmed.
Dean and Howell, JJ., do not agree that the record presented brings the instant case within the rules announced in the cases cited in the majority opinion, and therefore dissent.